Title: To Thomas Jefferson from William Short, 23 December 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Dec. 23. 1790.

I wrote to you on the 26th. ulto. by the way of the English packet, and the 2d. inst. by an American vessel which sailed from  this place for Boston. This letter inclosed one for the Secretary of the Treasury, in which I entered into a very lengthy and full detail of several subjects about which he wished to be informed. A duplicate of it has been waiting some time for the departure of another vessel which has been long intending to sail for the United States. Other letters will also go by it for the Secretary of the treasury, as the delay will enable me to add to that already written for this conveyance. I have thought it better to send his letters by this route than by the way of England.
The journals of the national assembly which you will receive regularly by the way of Havre will inform you of the progress of their business. The rapid and successful sales of ecclesiastical property have given a considerable rise to public credit, accelerated the circulation of money and given an air of contentment and prosperity.
The collection of taxes also is become more successful; but the slow advances made towards the finishing of the constitution, the delays which have already taken place and those which are foreseen from the accumulation of business in the assembly, and the facility with which they suffer themselves to be diverted from their main object in order to enter into business of detail; are causes of serious uneasiness to the best informed and best intentioned. It is certain that a majority of the assembly have no desire to separate. This majority is composed of men of different characters and principles, and who desire the continuation of the session from different motives—the ambitious of the popular party who feel that they could in no case govern more despotically—the timorous of the same party who think the present assembly necessary to keep under the enemies of the revolution—the ruined who desire to secure eighteen livres a day to live on—the curates to whom it is necessary to put them at their ease, and the Bishops who have need of it in addition to the pittance allowed them, and who are exempted also during the session from a residence in their bishopricks, at all times disagreeable to them and now insupportable. To these may be added such as see that the continuance of the present assembly is postponing the organisation of government, and who hope that anarchy will disgust the nation against the new system. All parties accuse each other of wishing to delay the completion of constitution, and they are probably all grounded in their accusations.
The Marquis de la fayette and a small number well disposed, well informed and much attached to his principles, wish really to see  the present assembly voluntarily separated. He is pursued with much bitterness and hatred by the leaders of the club des Jacobins, and the pamphleteers of their party. This gives him the favor in some degree, of the court, but takes from him entirely that of the people, I mean the lowest class of people.
The conduct of the people of that order at Brussels, who from being the most tempestuous supporters of Vander Noot, changed in a few days so as that he was obliged to make his escape to avoid their fury, and who received with open arms the Austrian troops, gave such encouragement to the discontented French who are at Turin that they urged the Count d’Artois and the princes there to enter France immediately at the head of such as would join them. It is thought that the Prince of Condé” was of the same opinion. They had agents at Lyons with whom they kept up communication for this purpose. Some of these are arrested, and I am informed by a letter from Paris of the 16th. inst. that the comité des recherches were that day to be put in possession of the papers relative to this affair. It is possible it may turn out like many others, meer suspicion which an ignorant or overzealous municipality has magnified into a conspiracy. There is no doubt however of such a plan having been agitated by the Princes and their followers at Turin, and I am well informed from Paris that the Queen took every possible step to deter them from it. It was cause of much uneasiness at court and particularly to the King and Queen. The latter would in such a case be in very real danger, as she is still very obnoxious to the people and their leaders, and considered by them though unjustly, as the soul of all the efforts made against the revolution.
I am informed by the Secretary whom I left at Paris, that the subject of tobacco will be probably discussed about this time in the assembly. He is a well-informed man and enjoys very much the confidence of the Mis. de la f——. By his means I have kept the interests of the U.S. fully in view of the committees since my absence.—You know the question of tobacco was recommitted to the committee of impositions as mentioned in a former letter. This was something gained for us as it was a defeat of their first plan.
I mentioned to you also what had been concerted with the diplomatick committee previous to my departure from Paris. The committee of impositions is now disposed to be still more favorable than the diplomatick committee—viz. to subject the importation of tobacco only to a duty of 2s. 6. deniers a pound. I do not know  whether they will make this report but the leading members are for it. They are for approximating as much as possible the second part of the plan which I proposed to them, of admitting the tobacco without duty for the reasons mentioned to you in my No. 46.
With respect to the other branches of our commerce also affairs have taken a much more favorable turn since the conferences mentioned to have taken place previous to my departure. The great object was to remove prejudices and to bring their attention to dwell on the subject, which is no easy matter in the present crisis where there are so many more immediate and pressing interests to attend to.
The plan proposed and which there are hopes of passing, is to continue the dispositions of the arrêt du conseil of Dec. 87. for the present. They will probably change the title, and perhaps strike out the clause which suppressed the 10. sous par livre that were to cease at the end of this month. Every thing will be done however to confirm this suppression and particularly by Dupont who is a warm supporter of the arrêt which he considers as his offspring. He had however abandoned it for a long time, and allowed the committee of commerce to strangle it without interfering. From being a violent economist he had passed for some time no body knows why into the most exclusive system.
You will have seen by the papers that the disturbances in the French islands and particularly Martinique have induced the assembly to decree the sending commissaries with extensive powers for settling these disturbances, and also ships of war with troops. They repent now having given their colonies so much latitude in the formation of their government. Every step they take respecting them at present will be dictated by ill-humour.
The report for explaining and extending the decree concerning the droit d’aubaine passed the committee of domains unanimously some time ago, but it has not yet been produced to the assembly because it is connected with other matters and that no opportunity of introducing the report has presented itself. This is what M. de Vieuzac the reporter of the committee informs me. He is sure there will be no difficulty and promises to present the report the first moment possible.
You have seen long ago the articles of pacification between England and Spain. They seem highly agreeable to Parliament where the Minister, as was foreseen carries every thing before him. The disarming is only to be partial. The debates and the silence   of the Minister seem to confirm the opinion that he means to interfere in the spring in the quarrel between Russia and the Porte, if a peace should not take place this winter. Indeed it is impossible that the allies of the Porte can remain longer inactive if they mean to prevent the Empress of Russia extending her conquests to Constantinople. She has already possession of the mouth of the Danube so as to cut off all communication between the black sea and Ismailow—against which place her next attack was intended, and of which she has probably possession before this time.
It is said that the cabinet of St. James is displeased with the dilatory decisions of that of Berlin. It is believed also that a good deal of division exists in the Ministry of the latter.—It is certain that from some cause or other the triple alliance has had much less effect on the affairs of Europe than was expected after the negotiations of Reichenbach.
The affairs of Brabant are terminated certainly against the wishes of the three powers. Their ministers at the Hague signed and presented to the Imperial Ambassador a kind of protestation, which is considered by some as a proof of want of candor and by all as a want of success in their business. The Imperial domination has been every where re-established there to the great joy of all parties except that of Van der Noot and Van Eupen. They had exercised such acts of despotism and cruelty by means of the priests and populace as revolted every body.
The Vonckists, who were for independence and an equal representation in the beginning, and of whom the chiefs had been forced to fly the country, were the only party whose principles were good. They now submit with alacrity to the Imperial government in order to get rid of an aristocratical theocracy supported by bigotry, ignorance and popular fury.
The manner in which this counter-revolution has been effected does much honor to the Count de Mercy, and to the Maréchal Bender who commanded the troops, subject to Count de Mercy’s instructions. He is expected here to-morrow on his way to Brussels where he will govern, as it is said during the absence of the former Gouverneurs-generaux.
The last advices from the East-Indies shew that Tippo Saib has become very troublesome to the British company. It is thought they will be obliged to go into a serious war with him. This is considered more inconvenient than alarming, as it will prevent ministry receiving such aid from the company as was expected.  Parliamentary debates however, to which I refer you for the minister’s plan for covering the expences of the late armament, will in time throw more light on the real situation of East-India affairs.
Nothing new has turned up respecting the business on which I came here since my last. Every thing however promises very fairly and the success then mentioned seems to me out of doubt.
M. Du fresne has said nothing against the mode of paying the latter part of the sum intended to be remitted as mentioned in a former letter. He has acknowledged the receipt of it, and the French bankers here say every body was perfectly satisfied.
The report of this payment has been made to the national assembly by the committee which produced the estimates for the next year, in which this is calculated. It has been stated at different sums by different papers. The true state however is as I mentioned formerly 3,600,000.₶
The bankers of the U.S. have received the letter of the Secretary of the Treasury of Nov. 3. My last from him was of Sep. 1. He intended then forwarding me other papers which have not yet come to my hands, but I have as yet had no occasion for them. I beg you to be fully assured of the sentiments of attachment & respect with which I have the honor to be, Dear Sir, Your obedient servant,

W: Short

